Citation Nr: 0623877	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  06-08 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of an old healed skull fracture, currently rated as 
30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal.

In July 2006, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge via videoconference.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.  The veteran's motion to 
advance his case on the docket was granted in the same month.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is warranted.  
During service in January 1945, the veteran sustained a 
depressed fracture of the left frontal bone due to an 
accidental fall from a ship.  He is currently in receipt of a 
30 percent disability evaluation for residuals of old healed 
frontal left depressed skull fracture with concussion; 
encephalopathy (with complete social and industrial 
impairment); asymmetry of the left eyebrow; neuromuscular 
weakness of the right hand, pursuant to Diagnostic Codes 
8003-5296.  See 38 C.F.R. § 4.71a (2005).  The veteran now 
contends that his service connected disability is more severe 
than contemplated by the current 30 percent evaluation.  

The veteran last underwent a VA examination in May 2005.  On 
review, the Board finds that another VA examination is 
necessary because the May 2005 examiner did not have the 
benefit of a review of the claims folder, to include the 
service medical records, when he evaluated the veteran's 
service-connected disability.
Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded 
appropriate VA examination(s) to 
determine the current extent and severity 
of all symptoms and impairment from the 
service-connected residuals of old healed 
frontal left depressed skull fracture 
with concussion; encephalopathy; 
asymmetry left eyebrow; neuromuscular 
weakness right hand.  The claims folder 
must be made available to and reviewed by 
the examiner.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected residuals of 
old healed frontal left depressed skull 
fracture with concussion; encephalopathy; 
asymmetry left eyebrow; neuromuscular 
weakness right hand.  Any indicated 
studies and tests should be performed.  
The examiner should specifically comment 
as to whether any current eye disability, 
including a left optic nerve injury, 
ptosis, and/or visual field defect is a 
residual of the service-connected injury.  

2.  The RO should then readjudicate the 
claim for an increased rating for 
service-connected residuals of old healed 
frontal left depressed skull fracture 
with concussion; encephalopathy; 
asymmetry left eyebrow; neuromuscular 
weakness right hand.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


